Case 1:21-cv-00507-AJT-JFA Document 14 Filed 08/17/21 Page 1 of 2 PageID# 79


                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Enma Duarte,

Plaintiff                                                        Case No.: 1:21-cv-00507

v.

Aguaviva of Alexandria, Inc.
d/b/a Don Taco

and Miguel A. Cordero,

Defendants


                            PRAECIPE NOTING NAME CHANGE

        The Clerk will please note that Defendant’s counsel has changed its firm’s name as follows:

                       James T. Bacon (VSB # 22146)
                       Bret E.A. Giaimo, Esq. (VSB# 93515)
                       MAHDAVI BACON HALFHILL &YOUNG, PLLC
                       11350 Random Hills Road, Suite 700
                       Fairfax, VA 22030
                       Email: jbacon@mbhylaw.com
                       Tel: (703) 352-1300
                       Fax; (703) 352-1301


                                                     Respectfully submitted
                                                     AGUAVIVA OF ALEXANDRIA, INC.
                                                     MIGUEL A. CORDERO
                                                     By Counsel




                                        -1-
Case 1:21-cv-00507-AJT-JFA Document 14 Filed 08/17/21 Page 2 of 2 PageID# 80




MAHDAVI, BACON, HALFHILL, & YOUNG, PLLC

By: ______________________________________
    James T. Bacon, Esq. (VSB# 22146)
    11350 Random Hills Road, Suite 700
    Fairfax, VA 22030
    703-352-1300
    jbacon@mbhylaw.com
    Counsel for Defendants
                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent by email on this 17th day of August

2021, to Plaintiff’s counsel as follows:

                                  Rachel C. McFarland (VSB No.: 89391)
                                  rmcfarland@justice4all.org
                                  Legal Aid Justice Center
                                  1000 Preston Avenue, Ste A
                                  Charlottesville, VA 22903
                                  (434) 977-0553 / fax (434) 977-0558


                                                    ________________________
                                                          James T. Bacon




                                           -2-
